BY THE COURT:
Upon the majority vote of the judges in this Court in active service, on January 19, *12502011, this Court vacated this panel’s prior opinion and granted rehearing en banc. See Ledford v. Peeples, 630 F.3d 1345 (11th Cir.2011) (en banc); 605 F.3d 871 (11th Cir.2010), vacated and reh’g en banc granted, 630 F.3d 1345.
We granted rehearing en banc to consider only the district court’s denial of Appellees’ motion for sanctions.
After review and given that the Appellees’ panel brief limited their cross appeal on sanctions to paragraphs 64 and 90 of the complaint, the en banc court cannot say that Appellees in their cross appeal have shown that the district court abused its discretion in denying sanctions.
The Court did not reconsider en banc the portions of the panel’s May 6, 2010 opinion affirming the district court’s grant of summary judgment to Appellees, and therefore the Court remands the case to the panel to reissue Parts I, II, IV, and V of the panel’s May 6, 2010 opinion, which was previously reported as Ledford v. Peeples, 605 F.3d 871, 877-900, 903-19 (11th Cir.2010).
AFFIRMED AS TO CROSS APPEAL.